Citation Nr: 1106457	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
Most recently, the Board remanded the appeal in May 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the appeal was remanded in May 
2010 for the agency of original jurisdiction (AOJ) to consider 
whether the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010) have 
been met at any time during the pendency of the appeal, including 
for the July 2003 to October 2003 period of unemployment, and to 
consider whether the Veteran was entitled to a TDIU in light of 
the United States Court of Appeals for Veterans Claims (Court) 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, 
the AOJ did not consider and/or adjudicate either the 38 C.F.R. 
§ 3.321(b)(1) question or the TDIU issue.  Therefore, the Board 
finds that a remand to do so is required.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding that where the remand orders of 
the Board are not satisfied, the Board itself errs in failing to 
ensure compliance).

In November 2010, the Veteran's representative claimed that the 
appellant's service connected PTSD had become worse since his 
last VA examination and asked that the appeal be remanded to 
provide him with a new examination.  Given the competent and 
credible lay statements as to the adverse psychiatric 
symptomatology manifested by the Veteran since his last VA 
examination in May 2008, the Board finds that while the appeal is 
in remand status the Veteran should be provided with a new VA 
examination to ascertain the current severity of his PTSD.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate); 
Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's 
duty to assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the records of 
prior examinations and treatment); Also see Davidson v. Shinseki, 
581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

Given the claims in the record regarding the Veteran receiving 
ongoing treatment for his PTSD, while the appeal is in remand 
status his contemporaneous treatment records that have not as yet 
been associated with the record should be obtained.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence and 
has a duty to assist the veteran to attempt to obtain them).  

In this regard, despite VA's post-remand request in July 2010 for 
copies of the Veteran's employment records surrounding his July 
2003 firing from his old job and the records surrounding the 
extensive time he took off from his current job because of his 
PTSD, neither the records themselves nor authorizations to 
request these records were obtained from the claimant or his 
representative.  Therefore, while the appeal is in remand status, 
another attempt should be made to obtain these records.  Id.



Accordingly, the appeal is REMANDED to the RO for the following 
actions:

1.  The RO should contact the Veteran and 
his representative and request an 
authorization to obtain the Veteran's 
employment records surrounding his July 
2003 dismissal from his old job and his 
employment records surrounding the 
extensive time he claimed he took off from 
his current job because of his PTSD.  The 
Veteran should also be asked to provide VA 
with copies of any relevant employment 
records he has in his possession.  If any 
of the pertinent records are not available 
or if the search for the records yields 
negative results, that fact should clearly 
be documented in the claim's files and the 
claimant and his representative notified in 
writing. 

2.  The RO should obtain and associate with 
the record the Veteran's contemporaneous 
treatment records that have not as yet been 
associated with the claim's files.  If any 
of the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should clearly 
be documented in the claim's files and the 
claimant and his representative notified in 
writing.

3.  After undertaking the above development 
to the extent possible, the RO should 
arrange for the Veteran to be afforded a 
psychiatric VA examination.  The claims 
folders are to be provided to the examiner 
for review in conjunction with the 
examination and the examination report 
should reflect that the examiner reviewed 
the claim's folders.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheet for rating PTSD, the examiner is 
to thereafter provide a detailed review of 
the Veteran's history, current complaints, 
and the nature and extent of his 
disability.  In addition to any other 
information provided pursuant to the AMIE 
worksheet, the examiner should provide 
answers to the following question:

Is it at least as likely as not 
that the Veteran's service-
connected PTSD acting alone 
(i.e., without regard to any of 
his nonservice-connected 
disorders) precludes him from 
securing or following a 
substantially gainful occupation?  

Note:  In providing an answer to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

All conclusions should be explained in 
detail.  

4.  After undertaking the above 
development, the RO should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010) which 
notice includes, among other things, the 
laws and regulations governing submissions 
for extra-schedular consideration pursuant 
to 38 C.F.R. § 3.321(b)(1) and claims for a 
TDIU.  In connection with the claim for a 
TDIU, the RO should send the Veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to VA.

5.  The RO should next readjudicate the 
claims for an increased rating for PTSD and 
for a TDIU.  Such readjudication should 
take into account whether "staged" ratings 
are appropriate.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The RO should 
consider whether the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) have been met at any time 
during the appeal, including the July 2003 
to October 2003 period of unemployment.  
See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Thun v. 
Peake, 22 Vet. App. 111 (2008).   If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence received 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issues currently on appeal 
including the laws and regulations 
governing claims for a TDIU as well for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  A reasonable period of time 
should be allowed for response before the 
appeal is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

